EXAMINER’S AMENDMENT

Reply Under 37 CFR 1.111

The submission of the reply filed on 8/10/21 to the non-final Office action of 5/28/21 is acknowledged. Claims 1-15 are currently pending and claims 13-14 have been previously withdrawn from consideration on the merits as drawn to the non-elected species.

Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: the non-elected without traverse (see the Election of 4/23/21) claims 13 and 14 have been cancelled.


Drawings

The Drawings filed on 5/4/2020 have been accepted by the Office.
Reasons for Allowance

Claims 1-12 and 15 are allowed. The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the apparatus as recited in the independent claims 1, 11, and 15. Further, the Office agrees with the Applicant’s reasoning as explained on pp. 7-10 of the aforementioned reply.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Anatoly Vortman/
Primary Examiner
Art Unit 2835